DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not convincing. Applicant argues that Popovich does not disclose laser singulation and is referring to the formation of the electrical components using laser ablation. However, this is clearly an incorrect interpretation from a plain reading of the text. In paragraph 0049 Popovich discusses how the electric components are a component of the test strip, subsequently in paragraph 0050 Popovich then begins an in depth discussion of how the electrical components are produced (particularly traces said to be part of the electrical components), which can include laser ablation [0050]. At paragraph 0061, Popovich moves to the subsequent steps in the process: "Following the formation of the electrical components of the test strip" [0061].  Paragraphs 0064 and 0065 then give further subsequent steps with 0065 referring to "individual test strips.. may be separated." Notice that this paragraph refers to the total test strip not just the electrical component thereof, and so cannot possibly be referring to the formation of electrical component (indeed separation of the test strips from each other is what singulation is understood to mean to one of ordinary skill in the art). Applicant is essentially arguing that because Popovich uses laser ablation for one step in the process, they can't be used at another despite the text explicitly saying to perform singulation by laser ablation. Applicant argues that Popovich does not teach that the laser singulates the test strips completely unassisted, however, that is a feature that is not required by the claims; claim 7 even requires that the top laser only create intermittent openings and would necessitate some further mechanism to fully separate the test. Moreover, Popovich states "the singulation process could include laser ablation, stamping, cutting, or etching"; in other words, can include any in isolation or in combination. Applicant argues that one of ordinary skill in the art would be motivated away from using 2 lasers as it would just add needless expense, particularly in light of the Bado reference. However, Patterson uses an ultrafast laser in combination with a bottom laser. Applicant further argues that the multilayer structure of Patterson would teach perforating all the way through the film with the top laser. However, this goes against the what Patterson suggests to do which is use the more precise laser on top and the coarser, larger laser on the bottom in order to prevent damage to sensitive areas [col 5 line 13-46]. One of ordinary skill in the art would certainly recognize if this teaching was applicable to a multilayer structure it could be applied to a single layer structure. Moreover, applicant's own specification states the film may comprise several layers of different components [0031] such as "coated polymer", Patterson is itself coated PET (8) [Fig 1, col 4 line 7-27]. Hence, penetration through a top layer would not necessarily preclude the applicability of Patterson as prior art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 17, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US 2012/0122198) in view of view of Patterson (US 8361828) and Hung (KR 6008468).
As to claim 1, Popovich teaches a method of slitting a film material of a biosensor test strip [0009, 0023]: providing the film material including a multiple exposed working surfaces with working components of reagents and electrodes [0009, 0023-0026] directly on a top surface [0009, 0023-0026 Fig 1A-3] and an opposed bottom surface divisible into separate test strips [0023-0026, 0065 Fig 1A-3], separating a first portion of the film material from a 2nd portion to provide separate test strips [0065]: 
Popovich does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material; the top and bottom lasers not fully penetrating the film .
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam with neither cut going through the entire multilaminate [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and performed the laser slitting as described above, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Popovich does not explicitly state the bottom laser cut is deeper than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had bottom laser cut is deeper than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Popovich does not explicitly state the working surface laser cut connects with the bottom laser cut, thereby separating the first portion of the film material from the second portion.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut connects with the working surface laser cut to separate the portions of the film [Fig 1, col 3 line 55-65, col 4 line 55-67, col 5 line 1-5]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had bottom laser cut and top laser cut connect to separate the portions of the film, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Popovich does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the top laser be a UV laser and the bottom laser be a CO2 laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Popovich does not explicitly state the working surface laser beam is a PS UV laser beam.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a PS UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the top laser be a PS UV laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Popovich does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
As to claim 3, Popovich does not explicitly state the bottom laser cut has a wider kerf than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut has a wider kerf than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had bottom laser cut be a deeper kerf than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
As to claim 9, Popovich does not explicitly state the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams.
Patterson teaches a method of singulating film using a laser [Abstract] the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams [col 5 line 54-58, col 7 line 37-59]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the beams stationary and the film move relative to the beams, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion and had already demonstrated success at singulating the film. 
As to claim 17, Popovich teaches a method of forming biosensors by laser slitting a film into individual biosensors which would result in biosensor working surfaces on either portion [0065]. 
As to claim 22, Popovich does not explicitly state orienting at least one of the working surface laser beam and the bottom laser beam relative to the working components of the film material.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser oriented [col 6 line 33-44] relative to working components in order to maximize the surface for working components [Fig 1, Col 5 line 40-46]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the top laser be a UV laser oriented relative to the working components, as suggested by Patterson, as this maximized the working surface. 
As to claim 24, Popovich teaches a method of slitting a film material of a biosensor test strip [0009, 0023]: providing the film material including a multiple working surfaces with working components of reagents and electrodes [0009, 0023-0026 Fig 1A-3] on a top surface [0009, 0023-0026 Fig 1A-3] and an opposed bottom surface divisible into separate test strips [0065, Fig 1A-3], separating the a first portion of the film material from a 2nd portion to provide separate test strips [0065]. 
Popovich does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material. Popovich does not explicitly state the bottom laser cut is deeper than the working surface laser cut.  
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67].Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and performed the laser slitting as described above, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Popovich does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
Popovich does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hung and had the top laser be a UV laser and the bottom laser be a CO2 laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Popovich does not explicitly state the bottom laser beam has a shallower cut angle, a larger heat affected zone, more recast, and more debris.
Patterson teaches a method of laser slitting film [abstract] the bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and performed the laser slitting as and had the bottom laser cut have a wider kerf and shallower angle, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion. 
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US 2012/0122198) in view of view of Patterson (US 8361828) and Hung (KR 6008468), as applied to claim 1, 3, 9, 17, 22, 24 above, and in further view of Costin (US 2011/0070390).
As to claim 7, the combination of Popovich and Patterson teaches that the cuts overlap and connect as explained above, but does not explicitly state the working surface or bottom cut is laser cut has intermittent openings.
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines.
As to claim 21, Popovich does not explicitly state one of the working surface laser cut and bottom laser cut are made by intermittent laser pulsing.  
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US 2012/0122198) in view of Patterson (US 8361828) and Hung (KR 6008468), as applied to claim 1, 3, 9, 17, 22, 24 above, and in further view of Tanaka (US 6008468).
As to claim 14, Popovich does not explicitly state at least one of the bottom laser beam and the working surface laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth.  
Tanaka teaches a method of laser drilling wherein laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth [Fig 7b, 8, 12a-12d, 23a-23d col 10 line 40-58, col 12 line 56- col 13 line 3]. This allows for the creating holes of any desired shape and reduce processing time [col 14 line 14-29]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Popovich and had a laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth, as suggested by Tanaka, as allowing for the creation holes of any desired shape and reduce processing time.
As to claim 15, the combination of Popovich in view of Patterson teaches making the successively larger laser cuts comprises using multiple laser systems as the successively larger cuts can be performed by both the top and bottom lasers in combination as Patterson uses 2 laser systems, the top and bottom ie the UV and CO2 as explained above. 
Claims 1, 3, 9, 17, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roeper (US 2007/0215582) in view of view of Patterson (US 8361828) and Hung (KR 6008468).
As to claim 1, Roeper teaches a method of slitting a film material of a biosensor test strip [Abstract, 0008, 0004, 0006]: providing the film material including a multiple exposed working surfaces (6) of reagents [0010, 0003] and electrodes [0034, 0038] directly on a top surface [0009, 0023-0026 Fig 3,4 and an opposed bottom surface divisible into separate test strips [0056, 0057 Fig 1A-3], separating the a first portion of the film material from a 2nd portion to provide separate test strips [0059-0061 Fig 5,6]: 
Roeper does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material; the bottom laser beam has a shallower cut angle, a larger heat affected zone, more recast, and more debris.
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam with neither cut going through the entire multilaminate [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and performed the laser slitting as described above, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Roeper does not explicitly state the bottom laser cut is deeper than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had bottom laser cut is deeper than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Roeper does not explicitly state the working surface laser cut connects with the bottom laser cut, thereby separating the first portion of the film material from the second portion.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut connects with the working surface laser cut to separate the portions of the film [Fig 1, col 3 line 55-65, col 4 line 55-67, col 5 line 1-5]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had bottom laser cut and top laser cut connect to separate the portions of the film, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Roeper does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the top laser be a UV laser and the bottom laser be a CO2 laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Roeper does not explicitly state the working surface laser beam is a PS UV laser beam.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a PS UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the top laser be a PS UV laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Roeper does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
As to claim 3, Roeper does not explicitly state the bottom laser cut has a wider kerf than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut has a wider kerf than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had bottom laser cut be a deeper kerf than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
As to claim 9, Roeper does not explicitly state the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams.
Patterson teaches a method of singulating film using a laser [Abstract] the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams [col 5 line 54-58, col 7 line 37-59]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the beams stationary and the film move relative to the beams, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion and had already demonstrated success at singulating the film. 
As to claim 17, Roeper teaches a method of forming biosensors by laser slitting a film into individual biosensors which would result in biosensor working surfaces on either portion [0059-0061, Fig 5, 6]. 
As to claim 22, Roeper does not explicitly state orienting at least one of the working surface laser beam and the bottom laser beam relative to the working components of the film material.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser oriented [col 6 line 33-44] relative to working components in order to maximize the surface for working components [Fig 1, Col 5 line 40-46]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the top laser be a UV laser oriented relative to the working components, as suggested by Patterson, as this maximized the working surface. 
As to claim 24, Roeper teaches a method of slitting a film material of a biosensor test strip [Abstract, 0008, 0004, 0006]: providing the film material including a multiple exposed working surfaces (6) of reagents [0010, 0003] and electrodes [0034, 0038] directly on a top surface [0009, 0023-0026 Fig 3,4 and an opposed bottom surface divisible into separate test strips [0056, 0057 Fig 1A-3], separating the a first portion of the film material from a 2nd portion to provide separate test strips [0059-0061 Fig 5,6]: 
Roeper does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material. Roeper does not explicitly state the bottom laser cut is deeper than the working surface laser cut and neither cut extending entirely through the film.  
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut with neither laser cut extending entirely through the multilaminate [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67].Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and performed the laser slitting as described above, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Roeper does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
Roeper does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hung and had the top laser be a UV laser and the bottom laser be a CO2 laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
Roeper does not explicitly state the bottom laser beam has a shallower cut angle, a larger heat affected zone, more recast, and more debris.
Patterson teaches a method of laser slitting film [abstract] the bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and performed the laser slitting as and had the bottom laser cut have a wider kerf and shallower angle, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion. 
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roeper (US 2007/0215582) in view of view of Patterson (US 8361828) and Hung (KR 6008468), as applied to claim 1, 3, 9, 17, 22, 24 above, and in further view of Costin (US 2011/0070390).
As to claim 7, the combination of Roeper and Patterson teaches that the cuts overlap and connect as explained above, but does not explicitly state the working surface or bottom cut is laser cut has intermittent openings.
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines.
As to claim 21, Roeper does not explicitly state one of the working surface laser cut and bottom laser cut are made by intermittent laser pulsing.  
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roeper (US 2007/0215582) in view of Patterson (US 8361828) and Hung (KR 6008468), as applied to claim 1, 3, 9, 17, 22, 24 above, and in further view of Tanaka (US 6008468).
As to claim 14, Roeper does not explicitly state at least one of the bottom laser beam and the working surface laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth.  
Tanaka teaches a method of laser drilling wherein laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth [Fig 7b, 8, 12a-12d, 23a-23d col 10 line 40-58, col 12 line 56- col 13 line 3]. This allows for the creating holes of any desired shape and reduce processing time [col 14 line 14-29]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Roeper and had a laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth, as suggested by Tanaka, as allowing for the creation holes of any desired shape and reduce processing time.
As to claim 15, the combination of Roeper in view of Patterson teaches making the successively larger laser cuts comprises using multiple laser systems as the successively larger cuts can be performed by both the top and bottom lasers in combination as Patterson uses 2 laser systems, the top and bottom ie the UV and CO2 as explained above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742